Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
1.	This office action is responsive to communication(s) filed on 2/7/2022.
2.	Claims 1 and 3-11 are presented for examination.
Claim Rejections - 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
4.	Claims 1 and 3-11 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Yoon et al. US Pub. No. 20150302904 (previous cited) in view of Kaneko US Patent No. 5530955.
	As per claims 1 and 11, Fig. 2 and 4 of Yoon are directed to a memory device (200) comprising: a memory area (404) configured to store data; a data input/output (I/0) part (402) configured to receive and output data through an external bus (214 or 414); an I/O buffering part (208) coupled between the memory area and the data I/O part, the I/O buffering part configured to store data outputted from the memory area; and a first internal data transmission line (216 or 410) providing a data transmission path between the memory area and the I/O buffering part and having a first bandwidth which is greater than a bandwidth of the external bus (par. 15), wherein data transmission between the memory area and the I/O buffering part through the first internal data transmission line is executed using a portion of the first 
	Fig. 4 and paragraph 27  of Yoon disclose wherein the memory area includes a plurality of matrices (inherency in a memory device, i.e., DIMM, par. 29); wherein each of the plurality of matrices includes a memory cell array having a plurality of memory cells respectively disposed at cross points of a plurality of rows and a plurality of columns and a sense/amplification circuit having input lines and output lines; and wherein the sense/amplification circuit (inherency in a memory device for before read or/and write, i.e., DIMM, par. 29, see clarifying for the inherency below) is configured to receive data of all columns in a selected row designated by a row address among the plurality of rows in response to an active command in the first operation mode and the second operation mode, is configured to output data of a selected column designated by a column address among the plurality of columns in response to a read command (RD in Fig. 5) in the first operation mode (Small row buffer, Fig. 3), and is configured to output data of all columns in the selected row in response to the read command in the second operation mode (Large row-buffer, Fig. 3).
	Yoon does not specifically disclose a sense/amplification circuit having input lines and output lines; and wherein the sense/amplification circuit is configured to receive data of all columns in a selected row designated by a row address in the second operation mode, is configured to output data of a selected column designated by a column address among the plurality of columns in response to a read command (RD in Fig. 5) in the first operation mode. However, this feature is seen to be an inherent teaching of the device since a means for providing an amplifying of bit lines before reading is disclosed and it is apparent that some type of sense/amplification must be present for the memory device to function as intended such as circuit for selecting either a single column or all columns for reading, for example, as shown in Fig. 3 of Yoon.

	As per claims 3-5, Figs. 3 and 4 and paragraphs 27 and 29 of Yoon disclose further comprising: a row decoder (inherency in a memory device for selecting a row, i.e., DIMM, par. 29 or 23 in Fig. 1 of Kaneko) in configured to receive the active command and the row address to activate the selected row designated by the row address; and a column decoder (inherency in a memory device for selecting a row, i.e., DIMM, par. 29 or 25 in Fig. 1 of Kaneko) configured to receive the read command and the column address to activate the selected column designated by the column address in the first operation mode and configured to receive the read command to activate all columns in the selected row in the second operation mode.

	As per claims 7-8, Figs. 3 and 4 of Yoon disclose wherein each of the plurality of buffer memories is configured to receive and store 1-bit data (Small row buffer, par. 27) outputted from one of the plurality of matrices in the first operation mode and is configured to receive and store "N"-bit data outputted from one of the plurality of matrices in the second operation mode (Large row buffer, par. 27); wherein the plurality of buffer memories are configured to output "K"-bit data in the first operation mode and are configured to output "K xN"-bit data in the second operation mode.
	As per claims 9-10, Figs. 3 and 4 of Yoon disclose wherein the selection/output part includes a plurality of input terminals corresponding to respective buffer memories of the plurality of buffer memories; and wherein each of the plurality of input terminals includes "N"- number of sub-input terminals corresponding to respective columns of the "N" columns.
	Response to Arguments
5.	It is noted that the Action is made final because the original claim 2 was rejected by Figs. 3-5 and paragraphs 27 and 29 of Yoon and including the inherency of the sense/amplification circuit for selecting either a single column or all columns for reading. It seems that the Applicant doesn’t take the inherency. Therefore this Action is made FINAL with a citation by the new reference of Kaneko to support for 
6.	Applicant's arguments with respect to claim 1 amended to include the limitations of claim 2 have been considered but are moot in view of the new ground(s) of rejections as set forth in the rejection above.
	 For the above reasons, it is believed that the rejections should be sustained.  Feature of an invention not found in the claims can be given no patentable weight in distinguishing the claimed invention over the prior art.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP  706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.
8.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827